DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election of Group 1 and the peptide of SEQ ID NO: 1119 in the reply filed on 1/29/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	The elected species is rejected under double patenting but was found to be free of the prior art under 102/103. Claims to the elected species are rejected as set forth below.
Claims 35 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/21.
Applicants state that claims 1-11, 13-16, 34 and 80 read on the elected species.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/21.
Claims 17-33, 36-40 and 42-79 have been cancelled.
Claims 1-11, 13-16, 34 and 80 are being examined.

Priority


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-16, 34 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 and 80 recite that Z can be ‘a PEG chain of less than 10 Da’. The claims that depend on claim 1 also include such limitation. Jennings et al. (US 2019/0161431) teach that PEG is polyethylene glycol where the molecular weight of PEG is of formula 18.02 + 44.05n where n is the number of repeats and that the molecular weight is in units of g/mol (i.e. Da) (section 0037). When n is 1, the PEG molecular weight is much greater than 10 Da. It is unclear how any PEG chain can have a molecular weight of less than 10 Da. For purposes of examination, the claims have been interpreted such that PEG is not an option for the Z variable.
	Claim 2 recites that ‘W2 is –O-, -S-;’. The variable W2 cannot be 2 separate options at the same time. If the intent is such that ‘W2 is –O- or -S-;’ then the claim should recite such information.
1a is H, a protecting group, a saccharide, a substituted or unsubstituted C1-C30 alkyl group;’. The variable R1a cannot be multiple separate possibilities at the same time. If the intent is such that ‘R1a is H, a protecting group, a saccharide, or a substituted or unsubstituted C1-C30 alkyl group;’ then the claim should recite such information.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13-16, 34 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,856,306 (306). Although the claims at issue are not identical, they are not patentably distinct from each other.
	306 recites SEQ ID NO: 1119 (claims 1-2) and compositions thereof (claim 5).
	In relation to the instant claims, applicants’ elected species is SEQ ID NO: 1119 and applicants have stated that it reads on claims 1-11, 13-16, 34 and 80.

Claims 1-11, 13-16, 34 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,577,405 (405). Although the claims at issue are not identical, they are not patentably distinct from each other.
	405 recites SEQ ID NO: 1119 (claim 1) and teach administration thereof (claims 4-7) so one would have been motivated to prepare in a composition.


Claims 1-11, 13-16, 34 and 80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/958,597 (reference application; ‘597’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	597 recites SEQ ID NO: 1119 (claim 24) and pharmaceutical formulations (claim 27).
	In relation to the instant claims, applicants’ elected species is SEQ ID NO: 1119 and applicants have stated that it reads on claims 1-11, 13-16, 34 and 80.

Claims 1-11, 13-16, 34 and 80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of copending Application No. 14/646,264 (reference application; ‘264’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	264 recites SEQ ID NO: 600 and SEQ ID NO: 601 (claim 57). 264 recites compositions (claim 34). Further, 264 shows additional formulas where the x group is attached at position 17 (claims 23, 25 and 54). 
th position (claim 54).
	In relation to claim 1, SEQ ID NO: 600 and SEQ ID NO: 601 read on the instant formula.
	In relation to instant claims 1-11 and 13-14, SEQ ID NO: 601 reads on such claims.
	In relation to claim 34, 264 recites compositions (claim 34).
	In relation to claims 15-16 and 80, 264 suggests that the X group can be at position 17 (claims 23, 25 and 54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658